
	

114 HR 4669 IH: Advancing Standards in Regenerative Medicine Act
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4669
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Foster introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To support the establishment of a Standards Coordinating Body in Regenerative Medicine and Advanced
			 Therapies.
	
	
 1.Short titleThis Act may be cited as the Advancing Standards in Regenerative Medicine Act. 2.Support for the establishment of a standards coordinating body in regenerative medicine and advanced therapiesSubchapter A of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 506F the following:
			
				506G.Coordinating body in regenerative medicine and advanced therapies
 (a)In generalThe Secretary, in consultation with stakeholders, including regenerative medicine product manufacturers and clinical trial sponsors, contract manufacturers, academic institutions, standard setting organizations, the National Institute of Standards and Technology, and other relevant Federal agencies, as appropriate, shall facilitate establishment of a public-private Standards Coordinating Body in Regenerative Medicine and Advanced Therapies.
 (b)Function of standards coordinating bodyUpon establishment of the Standards Coordinating Body in Regenerative Medicine and Advanced Therapies under subsection (a), the Secretary shall—
 (1)identify opportunities for the development of laboratory regulatory science research and documentary standards that the Secretary determines would support the development, evaluation, and review of regenerative medicine products; and
 (2)work with such Standards Coordinating Body, as appropriate, in the development of standards described in paragraph (1).
 (c)GuidanceThe Secretary shall issue guidance, as appropriate, on how standards may be used in regulatory review for regenerative medicine and advanced therapies.
 (d)DefinitionFor purposes of this section, the term regenerative medicine and advanced therapies includes cell therapy, gene therapy, gene-modified cell therapy, therapeutic tissue engineering products, and human cell and tissue products, and combination products using any such therapies or products.
 (e)No additional fundsThe Secretary shall carry out this section using funds otherwise made available to the Food and Drug Administration. No additional funds are authorized to be appropriated to carry out this section..
		
